       2:17-cr-20037-JES-JEH # 358        Page 1 of 3                                       E-FILED
                                                                  Tuesday, 28 May, 2019 06:56:59 PM
                                                                       Clerk, U.S. District Court, ILCD


                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      )       Crim. No. 17-20037
                                         )
BRENDT A. CHRISTENSEN,                   )
                                         )
      Defendant.                         )

   MOTION FOR ORDER THAT THE GOVERNMENT PROVIDE ADVANCE
  NOTICE OF WITNESSES TO BE CALLED AND INCIDENTS TO BE COVERED
                       DURING A TRIAL WEEK

      NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Motion for Order that the Government Provide Advance Notice

of Witnesses to be Called and Incidents to be Covered During a Trial Week states as

follows:

      The purpose of this motion is to ensure that the defense has adequate and timely

notice of the Government’s intent to call given witnesses and to cover specified

incidents during the course of an upcoming trial week. Based on a review of the

discovery, the defense is generally aware of the contours of the Government’s evidence.

But particularly because of the logistical issues involved in ensuring that counsel have

the necessary materials, exhibits, and the like prepared in a timely way, and necessary

materials prepared for court (and where necessary assisting experts available to attend

court), the defense is requesting that the Government be directed to provide the defense
                                             1
       2:17-cr-20037-JES-JEH # 358          Page 2 of 3



notice of its intent to call specified witnesses and to cover given events by the Friday

before the next trial week.

       The defense is prepared to follow suit and to provide the Government the same

level of notice during his case-in-chief.

       WHEREFORE, Defendant requests that the relief requested in the Motion be

granted.

              Respectfully submitted,

              /s/Elisabeth R. Pollock                     /s/ George Taseff
              Assistant Federal Defender                  Assistant Federal Defender
              300 West Main Street                        401 Main Street, Suite 1500
              Urbana, IL 61801                            Peoria, IL 61602
              Phone: 217-373-0666                         Phone: 309-671-7891
              FAX: 217-373-0667                           Fax: 309-671-7898
              Email: Elisabeth_Pollock@fd.org             Email: George_Taseff@fd.org

              /s/ Robert Tucker                           /s/ Julie Brain
              Robert L. Tucker, Esq.                      Julie Brain, Esq.
              7114 Washington Ave                         916 South 2nd Street
              St. Louis, MO 63130                         Philadelphia, PA 19147
              Phone: 703-527-1622                         Phone: 267-639-0417
              Email: roberttuckerlaw@gmail.com            Email: juliebrain1@yahoo.com




                                              2
       2:17-cr-20037-JES-JEH # 358        Page 3 of 3



                              CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            3
